COURT OF APPEALS OF TENNESSEE

                          AT KNOXVILLE               FILED
                                                        July 8, 1998

ETTA MECHELLE PARKS,             )   C/A NO. 03A01-9711-GS-00519
                                                   Cecil Crowson, Jr.
                                 )                   Appellate C ourt Clerk
          Plaintiff-Appellant,   )
                                 )
                                 )
                                 )
v.                               )   APPEAL AS OF RIGHT FROM
                                 )   THE CAMPBELL COUNTY
                                 )   GENERAL SESSIONS COURT
                                 )
                                 )
                                 )
                                 )
CRAIG DEWAYNE PARKS,             )
                                 )   HONORABLE ROCKY H. YOUNG,
          Defendant-Appellee.    )   JUDGE




For Appellant                         For Appellee

JOHNNY V. DUNAWAY                     J. STEPHEN HURST
Dunaway Law Office                    Rogers, Hurst & Kruskenski
LaFollette, Tennessee                 LaFollette, Tennessee




                 MEMORANDUM OPINION




AFFIRMED AND REMANDED                                           Susano, J.

                                 1
              In this divorce case, the appellant Etta Mechelle Parks

argues that the trial court erred in awarding her former husband,

Craig Dewayne Parks, custody of their two boys, ages seven and

almost four.       We do not find that the evidence preponderates

against the trial court’s custody decree.             See Rule 13(d),

T.R.A.P.; Hass v. Knighton, 676 S.W.2d 554, 555 (Tenn. 1984).

Accordingly, we cannot say that the trial court abused its

discretion in placing the children’s sole custody with Mr. Parks.

See Grant v. Grant, 286 S.W.2d 349, 350 (Tenn.App. 1954).



              The appellee seeks damages for a frivolous appeal

pursuant to the provisions of T.C.A. § 27-1-122.              While we have

decided appellant’s sole issue adverse to her, we do not find her

appeal to be frivolous.



              The judgment of the trial court is affirmed pursuant to

the provisions of Rule 10(b), Rules of the Court of Appeals.1

Costs on appeal are taxed to the appellant and her surety.                 This

case is remanded to the trial court for enforcement of the

judgment and for collection of costs assessed below, all pursuant

to applicable law.



                                            ___________________________
                                            Charles D. Susano, Jr., J.


     1
         Rule 10(b), Rules of the Court of Appeals, provides as follows:

              The Court, with the concurrence of all judges
              participating in the case, may affirm, reverse or
              modify the actions of the trial court by memorandum
              opinion when a formal opinion would have no
              precedential value. When a case is decided by
              memorandum opinion it shall be designated “MEMORANDUM
              OPINION,” shall not be published, and shall not be
              cited or relied on for any reason in a subsequent
              unrelated case.

                                        2
3
CONCUR:



________________________
Houston M. Goddard, P.J.



________________________
Don T. McMurray, J.




                           4